Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felix Fischer on 11/5/2021.

The application has been amended as follows: 
Line 9 of claim 1 currently reads “hinge relative to the airflow direction;”, this has been replaced with “hinge relative to the airflow direction;
wherein the fairing deployment mechanism comprises: an actuator rod pivotally connected at a forward end to a fixed wing structure; a bellcrank pivotally connected at a first end to a flap fitting fixed to the flap and pivotally connected at a second end to an aft end of the actuator rod; an inboard operating link pivotally connected at an aft end to the inboard butterfly portion and pivotally connected at a forward end to the bellcrank; and -9-an outboard operating link pivotally connected at an aft end to the outboard butterfly portion and pivotally connected at a forward end to the bellcrank;”.
Claim 2 is canceled.
Line 1 of claim 3 currently reads “The flap support fairing system as defined in claim 2”, this has been replaced with “The flap support fairing system as defined in claim 1”.

Line 6 of claim 16 currently reads “hinge; and”, this has been replaced with “hinge;
pivoting an actuator rod about a forward end pivotally connected to a fixed wing structure; pulling a bellcrank, connected to an aft end of the actuator rod, to pivot at a first end about a flap fitting fixed to the flap; and wherein the step of laterally rotating an inboard butterfly portion comprises: pushing an inboard operating link pivotally connected at a forward end to the bellcrank and at an aft end to the inboard butterfly portion; and urging the inboard butterfly portion, with the aft end of the inboard operating link, to rotate about the inboard hinge; and”.
Claim 17 has been cancelled.
Claim 18 currently reads “The method as defined in claim 17”, this has been replaced with “The method as defined in claim 16”.
Claim 19 currently reads “The method as defined in claim 17”, this has been replaced with “The method as defined in claim 16”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and 15 are allowable because the prior art of record fails to teach or suggest an actuator rod pivotally connected at a forward end to a fixed wing structure; a bellcrank pivotally connected at a first end to a flap fitting fixed to the flap and pivotally connected at a second end to an aft end of the actuator rod;  -14-an inboard operating link pivotally connected at an aft end to the inboard butterfly portion and pivotally connected at a forward end to the bellcrank; and an outboard operating link pivotally connected at an aft end to the outboard butterfly portion and pivotally connected at a forward end to the bellcrank.
Claim 16 is allowable because the prior art of record fails to teach or suggest an actuator rod about a forward end pivotally connected to a fixed wing structure; pulling a bellcrank, connected to an aft end of the actuator rod, to pivot at a first end about a flap fitting fixed to the flap; and wherein the step of laterally rotating an inboard butterfly portion comprises: pushing an inboard operating link pivotally connected at a forward end to the bellcrank and at an aft end to the inboard butterfly portion; and urging the inboard butterfly portion, with the aft end of the inboard operating link, to rotate about the inboard hinge.
The best prior art of record is Yogev (PGPub #2013/0020432) which does teach a fairing with an inboard and an outboard butterfly fairing, but does not teach an actuator rod pivotally connected at a forward end to a fixed wing structure; a bellcrank pivotally connected at a first end to a flap fitting fixed to the flap and pivotally connected at a second end to an aft end of the actuator rod;  -14-an inboard operating link pivotally connected at an aft end to the inboard butterfly portion and pivotally connected at a forward end to the bellcrank; and an outboard operating link pivotally connected at an aft end to the outboard butterfly portion and pivotally connected at a forward end to the bellcrank.
Another prior art of record is Voogt (PGPub #2008/0001036), which does teach a fairing that has a flap attached to one end of the fairing that displaces the flap as the end of the fairing is displaced, but Voogt does not teach an actuator rod pivotally connected at a forward end to a fixed wing structure; a bellcrank pivotally connected at a first end to a flap fitting fixed to the flap and pivotally connected at a second end to an aft end of the actuator rod;  -14-an inboard operating link pivotally connected at an aft end to the inboard butterfly portion and pivotally connected at a forward end to the bellcrank; and an outboard operating link pivotally connected at an aft end to the outboard butterfly portion and pivotally connected at a forward end to the bellcrank.
Another prior art of record is Dorsett (US #10,370,085) which does teach an actuator rod pivotally connected at a forward end to a fixed wing structure; a bellcrank pivotally connected at a 
Another prior art of record is Ciprian (US #5,735,485) which does teach an actuator rod pivotally connected at a forward end to a fixed wing structure; a bellcrank connected at a first end to a flap fitting fixed to the flap and pivotally connected at a second end to an aft end of the actuator rod; but does not teach that the bellcrank is pivotally connected to the flap, -14-an inboard operating link pivotally connected at an aft end to the inboard butterfly portion and pivotally connected at a forward end to the bellcrank; and an outboard operating link pivotally connected at an aft end to the outboard butterfly portion and pivotally connected at a forward end to the bellcrank.
None of the prior arts of record teach a bellcrank that is both connected at one end to the flap and has a pair of links that are connected to the inboard and outboard fairing flaps, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify or combine the bellcranks to have both the flap and the butterfly portions pivotably connected to the bellcrank because there is no obvious motivation to make this combination in any of the prior arts of record and would require the use of hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647